Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No.  10,809,843 B2. This is a statutory double patenting rejection. These claims are identical to each other. 






Allowable Subject Matter
Claim 18 is allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose the combination of limitations of claim 18:
performing a first negative integration by sensing a first falling edge of a charging signal associated with an electrode of the plurality of electrodes of a touch sensor during a first synchronization period;
performing a first positive integration by sensing a first rising edge of the charging signal associated with the electrode of the plurality of electrodes during a second synchronization period, wherein the first positive integration and the first negative integration are associated with a first sample measurement;
toggling the charging signal, resulting in a second falling edge of the charging signal during the second synchronization period;
performing a second positive integration by sensing a second rising edge of the charging signal associated with the electrode of the plurality of electrodes during a third synchronization period; and
performing a second negative integration by sensing a third falling edge of the charging signal associated with the electrode of the plurality of electrodes during a fourth synchronization period, wherein the second negative integration and the second positive integration are associated with a second sample measurement;
wherein the first, second, third, and fourth synchronization periods occur consecutively.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., US 2018/0121019 A1 disclosing a touch sensor controller with sampler circuits controlled accordingly to the noise;
Doi et al., US 2013/0293491 A1 disclosing a touch panel and display method of driving and detecting touch without varying the image displayed; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623